Insofar as the court disposed of the application to vacate the interlocutory judgment and vacate defendant’s default with permission to answer, we think the disposition was proper. There are circumstances referred to in the present case however, which indicate that some further action might be considered with respect to the custody of the children. Order unanimously modified by referring the matter back to Special Term to determine whether such action is necessary and, as so modified, affirmed. Settle order on notice. Present — Peck, P. J., Glennon, Cohn, Callahan and Breitel, JJ. [See post, p. 837.]